Citation Nr: 0323572	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C, with 
associated liver cirrhosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served in active duty from November 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


REMAND

The veteran in this case seeks service connection for 
hepatitis C with associated cirrhosis of the liver.  In 
pertinent part, it is argued that the veteran's current 
hepatitis C is the result of mass inoculations administered 
at service entrance.

The Board notes that, based on evidence contained in the 
claims file, the veteran apparently failed to report for two 
(2) scheduled VA medical examinations, in July and October 
2001.  According to the veteran, the reason(s) he did not 
report was that he either was not notified, or was 
hospitalized and receiving chemotherapy for his hepatitis.  
In the veteran's Notice of Disagreement, he indicated that he 
"never received a copy of the rating decision or any 
correspondence from the VA...and never received any written 
notice or a phone call" requesting that he report for a VA 
examination "on a certain date or time."  In that same 
Notice of Disagreement, the veteran requested that he be 
scheduled for another compensation and pension examination.

In April 2003, it was requested that the veteran be scheduled 
for VA examinations of the liver, gall bladder, and pancreas.  
However, those examinations were apparently cancelled for 
"incorrect jurisdiction."  That same month, the veteran 
indicated that he continued to receive treatment for 
hepatitis at the VA Medical Center in Ann Arbor, Michigan, 
where he had an upcoming appointment at the Gastrointestinal 
(GI) clinic on June 11, 2003.  Unfortunately, a report of 
findings obtained during that appointment is not at this time 
a part of the veteran's claims folder.

Under the circumstances, further development is required 
prior to a final adjudication of the veteran's claim for 
service connection for hepatitis C.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2001, and specifically 
including any report of findings of VA 
gastrointestinal treatment/evaluation in 
June 2003, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

3.  The veteran should then be afforded 
VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his hepatitis C with liver cirrhosis.  
All pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should specifically comment as 
to whether the veteran's hepatitis C as 
likely as not had its origin during his 
period of active military service.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for hepatitis C with cirrhosis 
of the liver.  Should the benefit sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board if in 
order.  The veteran need take no action until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




